DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 02/28/2022 was entered.
Claims 1, 3, 5, 7, 11, 13, 15-17, 19, 21, 24, 27-29, 31-32 and 47-50 are pending in the present application.
Applicant’s election of the species: a donor is not a recipient of the human and/or humanized T cells produced in the reply filed on 02/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant also elected previously without traverse of the following species: (a) human/humanized T cells; (b) IL2Rγ as an endogenous gene to be edited/disrupted; (c) induced pluripotent stem cells as human donor cells; (d) an embryo that is homozygous for disrupted genes; (e) a host animal that is homozygous for one or more gene edits; and (f) CAR-T cells as a species of T cells.
Accordingly, claims 3, 19, 28, 47 and 49 were withdrawn from further consideration because they are directed to non-elected species.
Therefore, claims 1, 5, 7, 11, 13, 15-17, 21, 24, 27, 29, 31-32, 48 and 50 are examined on the merits herein with the above elected species.

Claim Objections
Claim 27 is objected to because the phrase “wherein one or more endogenous genes of the non-human embryo responsible for the development of one or more endogenous organs or tissues have been edited and wherein the one or more human cells complement the function of 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 11, 13, 15-17, 21, 24, 27, 29, 31-32, 48 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the presently claimed invention for the reasons discussed below. 

1.	The breadth of the claims
any non-human animal (e.g., a pig, a cattle, a rat, a mouse, a dog, a cat, a bird, a crocodile, a whale or a frog), said method comprises: i) gene editing homozygous or heterozygous one or more endogenous genes responsible for T cell growth and/or development (e.g., IL2Rγ gene as the elected species) in any host cell (e.g., a fibroblast, a neuron or a skeletal muscle cell) or host embryo at any developmental stage (e.g., a zygote, a blastocyst, a morula, or an embryo having 1-200 cells) via any means not necessarily limited to the use of sequence-specific endonucleases (e.g., meganucleases, ZFNs, TALENs or CRISPR-Cas9); and ii) introducing at least one human donor cell of any cell type (e.g., a fibroblast, a neuron, a mesenchymal stem cell, an embryonic stem cell or an induced pluripotent stem cell as the elected species) into the host embryo under any conditions to create a chimeric embryo; wherein the one or more human cells occupy a niche created by the absence of a corresponding cell in the embryo due to the gene editing of the one or more endogenous genes responsible for T cell growth and development in the embryo (xenogeneic genetic/blastocyst complementation). 
Claim 24 is directed to any non-human embryo at any developmental stage (e.g., an embryo from a pig, a cattle, a rat, a mouse, a dog, a cat, a bird, a crocodile, a whale or a frog) having at least one human donor cell of any cell type (a fibroblast, a neuron, a mesenchymal stem cell, an embryonic stem cell or an induced pluripotent stem cell as the elected species), wherein the non-human embryo has one or more endogenous genes (e.g., IL2Rγ gene as the elected species) responsible for the development of tissues or organs comprising T cells has been edited homozygous or heterozygous and wherein the at least one human donor cell develops into tissues or organs for which the one or more endogenous edited genes was responsible. 
Claims 27, 29 and 31-32 are drawn to a non-human chimeric embryo comprising any non-human embryo at any developmental stage (e.g., a zygote, a blastocyst, a morula or an embryo having 1-200 cells derived from a pig, a cattle, a rat, a mouse, a dog, a cat, a bird, a crocodile, a at least one human cell of any cell type (a fibroblast, a neuron, a mesenchymal stem cell, an embryonic stem cell or an induced pluripotent stem cell as the elected species), wherein one or more endogenous genes of the non-human embryo responsible for the development (e.g., IL2Rγ gene as the elected species) has been edited homozygous or heterozygous and wherein the one or more human cells complement the function of the one or more edited genes to provide one or more human or humanized tissues or organs comprising T cells, including CAR T cells (an elected species), and wherein the chimeric embryo develops into an animal.  
2.  	The state and the unpredictability of the prior art 
Before the effective filing date of the present application (10/27/2015), virtually nothing was known about the generation and/or growing human cells, tissues and/or organs in any non-human animal, including in a livestock animal (e.g., a pig, a cattle or a goat), via genetic or blastocyst complementation as evidenced at least by the teachings of Kobayashi et al (Cell 142:787-799, 2010; IDS), Solter (Cell 142:676-678, 2010; IDS), Isotani et al (Genes to Cells 16:397-405, 2011; IDS), Nakauchi et al (US 2011/0258715; IDS), Matsunari et al (PNAS 110:4557-4562, 2013; IDS), Rashid et al (Cell Stem Cell 15:406-409, 2014; IDS), Masaki et al (Development 142:3222-3230, doi:10:1242/dev.124016, 2015), Nagashima et al (Theriogenology 86:422-426, 2016; IDS), Wu et al (Cell 168:473-486, 2017; IDS) and Gary et al (US 2018/0037620 with an effective filing date of 03/03/2015; IDS).  With respect to the issue whether human organs can be produced in human-pig chimeras, Solter stated “Although production of viable rat-mouse chimeras could be viewed as a first step in this direction, as Kobayashi et al propose, there are huge biological and technical challenges.  For example, the mouse and rat are developmentally very similar (apart from size), but it is not clear that chimeras between animals belonging to different phylogenetic families or orders would be viable.  Indeed, the only attempts to make such chimeras (between a mouse and a bank vole) have failed Successful chimerism between members of different orders (the pig and human, for example) seems very unlikely, and attempts to produce early postimplantation human-mouse chimeras have not been encouraging (James et al., 2006)” (page 678, col, 1, last sentence continues to first paragraph of second column).  Rashid et al (2014) also stated “It was evident from our initial experiments that even mouse-rat interspecific chimera generating rates were much lower than that of allogenic chimeras, indicating that a xenogeneic barrier to making chimeras exists.  However, the underlying cause of this barrier, and whether the height of the barrier is variable among species and organs, is currently not known” (page 408, col. 1, last sentence of first full paragraph), and “From our experimental results with interspecific chimeras, we have always seen a barrier that limits such gross contribution from the donor (in this case iPSC-derived cells).  Although, as stated above, the reason is not clear, in the case of mouse-rat interspecific chimeras, donor chimerism is on average 20% (based on chimerism of total fetal fibroblasts at E13.5), which is much lower than mouse-mouse allogeneic chimeras (about 50%).  Moreover, we have observed embryonic lethality among interspecific chimera with high donor iPSC contribution.  Even if we succeeded in generating human-mouse chimeras, the contribution of human iPSC-derived cells would probably be less than 1% (yet the pancreas would ideally be entirely composed of human cells).  The presence of very small numbers of donor human cells in pig tissue will in our opinion never make a humanized pig unless the relevant organ niche is provided” (page 408, third col, last full paragraph).  Masaki et al (2015) demonstrated that when human induced PSCs (both conventional and naïve-like types) were injected into mouse embryos and cultured, some human cells survived but were segregated; and they never integrated into the epiblast of egg-cylinder-stage embryos (Abstract; and section titled Interspecies in vitro chimera assay for hPSCs” on page 3225).  Masaki et al also stated “The incapacity of even human naïve PSCs to act in concert with mouse embryos may be caused by various reasons.  These include differences in gastrulation mechanism and in ligands or adhesion one of the normal developing embryos at E28 contains a cluster of human cells that stained with the HNA antibody but also stating specifically “It should be noted that parthenogenetic embryos do not survive past 8 weeks, and therefore negates the concern of inadvertently giving birth to undesired human-porcine chimeras” (paragraph [0080]).  Even in 2016 regarding to challenges for xenogeneic blastocyst complementation, Nagashima et al stated “However, it is currently unknown how embryonic cells or PSCs of primates, including humans, would behave in the developmental environment provided by the blastocyst complementation system based on pig embryos as a host and whether cross-species chimeras could be formed” (page 425, right col, last sentence of first paragraph), and “[m]ultiple questions should be answered before attempting to generate chimeras between animal species (e.g., pigs and humans) with distinct differences in the mechanisms of embryonic/fetal development, size and growth rate of the fetus, timing of implantation, placental structure, and so forth.  Currently very little information is available in this regard” (page 426, first col, second paragraph).  Even in 2017, Wu et al demonstrated that naïve rodent PSCs do not contribute to chimera formation in pigs (see graphical Abstract; section titled “Native rodent PSCs do not contribute to chimera formation in pigs” on pages 477-479).  Although Wu et al demonstrated that naïve hPSCs robustly engraft in both pig and cattle pre-implantion blastocysts but show limited contribution to post-implantation pig embryos, and an intermediate hPSC type exhibits higher degree of chimerism and is able to generate differentiated progenies in post-implantation pig embryos (see Graphical abstract, Summary).  Wu et al also stated “Whether the degree of chimerism conferred by FAC-hiPSCs could be sufficient for eliciting a successful inter-species human-pig blastocyst complementation, as demonstrated herein between rats and mice, remains to be demonstrated.  Studies and approaches to improve the efficiency and level of hPSC interspecies chimerism (Wu et all, 2016), such as matching developmental timing, providing a selective advantage for donor hPSCs, generating diverse hPSCs with a higher chimeric potential and selecting a species evolutionarily closer to humans, among others parameters, will be needed.  The procedures and observations reported here on the capability of human pluripotent stem cells to integrate and differentiate in a ungulate embryo, albeit at a low level and efficiency, when optimized, may constitute a first step towards realizing the potential of interspecies blastocyst complementation with hPSCs….Ultimately, these observation also raise the possibility of xeno-generating transplantable human tissues and organs towards addressing the worldwide shortage of organ donors” (page 483, right col, bottom of second paragraph continues to first paragraph of first column on page 484).  Furthermore, about 6 years after the effective filing date of the present application Zheng et al (Development 148, dev195792, doi:10.1242/dev.195792, 14 pages; 2021) still stated “Although interspecies blastocyst complementation has been achieved between closely related species, such as mice and rats, the situation becomes much more difficult for species that are far apart on the evolutionary tree.  This is presumably because of layers of xenogeneic barriers that are a result of divergent evolution” (Abstract); and “[i]t remains challenging to achieve functional organ complementation between different species owing to developmental incompatibilities, and it will be necessary to study and overcome these xenogeneic barriers before interspecies blastocyst complementation can come into broader use” (page 1, right column, first full paragraph).
3.  	The amount of direction or guidance provided  
+ T cells via genetic or blastocyst complementation  (pages 70-72; Table F and Fig. 34); the instant specification fails to provide sufficient specific guidance or culture conditions for an ordinary skilled artisan on how to use at least human induced pluripotent stem cells, and not even requiring engineered human iPSCs comprising a heterologous nucleic acid encoding the artificial CAR molecule, at any stage (e.g., naïve, intermediate activated or fully activated), let alone any human donor cell type such as a human fibroblast, neural cell or a hematopoietic cell, to engraft successfully, proliferate in a sufficient number to contribute chimerism and elicit a successful inter-species human-pig blastocyst complementation, wherein the pig blastocyst has one or more endogenous genes responsible for T-cell growth and/or development (e.g., c-MPL, G6bB, SHP1, HSP2, HLA, TCR, HLA-A, IL2Rγ, RAG1 and/or RAG2) being edited homozygous and/or heterozygous in pre-implantation and/or post-implantation chimeric embryos that give rise to a chimeric pig producing human and/or humanized CAR+ T cells in a tissue/organ, let alone any chimeric non-human animal generating human and/or humanized CAR+ T cells as encompassed by the instant claims.  There is no evidence of record indicating or suggesting that any such viable pig-human chimera has successfully produced and/or any viable pig-human chimeric embryo at day 115 (full gestation period for a sow) that develops into such viable pig-human chimera, even 6 years after the effective filing date of the present application (10/27/2015) as evidenced by the review of Zheng et al (2021).  Particularly, in light of the unpredictable state of the art, challenges to achieve functional organ complementation between different species that are far apart from the evolutionary tree owing to developmental incompatibilities (e.g., pig and human), as well as the unknown underlying cause of this xenogeneic barrier with possible multiple involved factors such as differences in gastrulation mechanisms, differences in ligands or adhesion molecules, and incompatibilities in developmental tempo that may prevent human donor cells from responding to proliferation and/or differentiation cues in a synchronized manner with the non-human host embryonic cells.   
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and/or use the instantly claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 11, 13, 15-17, 21, 48 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claim 1, there is no nexus between a host cell in step i) with the host embryo in step ii) of the claim.   How does any host cell in step i) becomes the embryo in step ii)?  Something is missing.  Clarification is requested because the metes and bounds of the claim are not clearly determined.  

Conclusion
	No claim is allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/
Primary Examiner, Art Unit 1633